NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-15 is the recitation in claim 1 of a foam material comprising a polymer composition (C) which comprises at least one polyphenylene sulfide and from 1 to 40wt% of at least one functionalized elastomer, the wt% being based on the total weight of (C). 
The closest prior art references are the following: (1) Stahlke et al. (US 5,114,983); (2) Tippet et al. (US 2015/0315349); Kato et al. (3) (US 2015/0218422)
Stahlke et al. teaches a process for the production of foam comprising polyphenylene sulfide (abstract). The foam is produced from a moulding material comprising polyphenylene sulfide, a filler such as glass fibers, silicates, mica, talc, or titanium dioxide (column 1, lines 56-64), and from 0.2-5% by weight blowing agent such as 5-phenyltetrazole (column 2, lines 20-21). The foams can be produced using extrusion or injection molding. The foams can be used for thermal insulation. See column 2, lines 48-55. 
Stahlke et al. fails to teach that the foam comprises an elastomer, let alone from 0.1 to 40wt% of a functionalized elastomer. It would not have been obvious, based on Stahlke et al., to include 0.1 to 40wt% of a functionalized elastomer in the polymer composition used to produce the foams of the invention. 
Tippet et al. teach a polymer composition used to produce foams. Polymers used to produce the foams of the invention include styrenic polymers and polyolefins, including polyolefin elastomers. See ¶8. Thermoplastic polymers may also be included with the styrenic polymers, with an expressly named example being polyphenylene sulfide (¶9). The styrenic polymers may include an elastomer phase which is embedded in a polymer matrix. See ¶9. The composition may further include additives such as nucleating agents in amounts of 0.01 to 5wt%. See ¶23. The polymer composition is brought into contact with a foaming agent, for example, in an extruder. 
Tippet et al. fails to disclose that the polymer composition comprises from 0.1 to 40wt% of a functionalized elastomer present together with polyphenylene sulfide. While Tippet et al. teach that an elastomeric phase may be present in the styrenic polymer, this is not a functionalized elastomer and Tippet et al. does not disclose an amount. 
Kato et al. teach a resin foam produced from a thermoplastic resin. Examples of thermoplastic resin include polyphenylene sulfide (¶49-50). The thermoplastic resin includes a rubber component and/or a thermoplastic elastomer component. ¶51. The polymer composition contains a foam nucleating agent. See ¶105. Examples of foam nucleating agent include titanium dioxide, talc, silica, silicates, mica, calcium carbonate or glass fibers (¶65). The nucleating agent is present in a preferable amount of 0.3 to 6wt%. See ¶83. The resin foams of the invention of Kato et al. have a density of 0.01 to 0.20 g/cm3, which is 10 to 200 kg/m3. The foams are used in articles such as portable electronic devices (cellular phones and tables). See ¶173. The foam is formed using a high pressure gas, which is a foaming agent, which is present in an amount of 2 to 10wt%. See ¶121. The foams may be produced using an extrusion process. See ¶119. 
Kato et al. fails to disclose that the composition includes 0.1 to 40wt% of a functionalized elastomer together with polyphenylene sulfide. It would not have been obvious, based on the teachings of Kato et al., to form a foam comprising a polyphenylene sulfide together with 0.1 to 40wt% of a functionalized elastomer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766